Citation Nr: 9911577	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This case most recently came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1993, in which the Department of Veterans Affairs (VA) 
Regional Office (RO), in Los Angeles, California, in 
pertinent part, denied entitlement to service connection for 
a "back injury."

The veteran was afforded a hearing at the RO before a member 
of the Board in August 1993.  The veteran was also afforded a 
videoconference hearing conducted by a member of the Board in 
November 1997.


FINDING OF FACT

There is no competent medical evidence of record which 
establishes a nexus between the currently diagnosed low back 
disorder and the veteran's military service or any incident 
or event therein.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
residuals of a low back injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his low back disorder is the result 
of two injuries in service, which required hospitalized on 
both occasions.  He asserts that on one occasion he was 
beaten by a group of four men, resulting in injuries to the 
back, throat, body, and head and that on the other occasion, 
he tripped over a rock, sustaining injuries to his back and 
ankle.  He states that he was treated for back problems the 
year following service and that he later developed 
osteoarthritis in his back.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  The quality and quantity of 
the evidence required to meet this statutory burden of 
necessity will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  If a claim is well grounded VA has a statutory duty 
to assist the veteran in the development of facts pertinent 
to his claim.  

In this regard, it is noted that the majority of the 
veteran's service medical records were destroyed in 1973 in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), held that the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
"heightened" where the service medical records are presumed 
destroyed.

In so following the above mentioned benefit-of-the-doubt 
rule, the Board notes that extensive efforts have been made 
on the part of VA to obtain any and all of the veteran's 
service medical records and alternative sources of pertinent 
evidence.  A response from NPRC, dated in November 1992, 
indicated that no Surgeon General Office records were on 
file.  Sick Call and Morning Reports were obtained.  
Extensive efforts have also been made by the veteran and the 
RO to obtain all relevant postservice treatment records.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for a chronic disease, i. e., arthritis, which was manifested 
to a degree of 10 percent disabling within one following the 
veteran's release from active duty.  38 U.S.C.A. 
§§ 1101,1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Available service medical records consist of the report of 
his service separation examination, dated in February 1953.  
This report reflects that in April 1952 he was hospitalized 
for nine days in Sendai, Japan for a "local injury to vocal 
cords".  The report indicates that, in November 1952, the 
veteran was hospitalized for four days at Camp Younghans, 
Japan for a sprained ankle.  The report also shows that the 
clinical evaluation of the veteran's spine was normal.

Daily Sick Reports and Morning Reports from his unit, 
Headquarters and Headquarters Battery, 26th Antiaircraft 
Artillery "AW" Battalion, show that on several occasions from 
April to August 1952, he was treated at the dispensary for 
unspecified abnormalities.  These records show that from May 
5 to May 13, 1952, he was hospitalized at the U.S. Army 
Hospital 8166th Army Unit, Sendai, Japan, and that from 
August 19 to August 22, 1952, while stationed at Camp 
Younghans, he was placed on "quarters." The disability 
requiring said treatment was not recorded.

Of record are private medical records from the Chino 
Community Hospital, which show that in September 1991 the 
veteran was hospitalized for a myocardial infarction.  The 
medical history showed that had back pain pains for which he 
took medication 

The veteran received intermittent treatment at a VA medical 
facility from 1990 to January 1998 for various disorders.  
These records show that in March 1990he was seen for chronic 
low back pain.  It was reported that a herniated disc was to 
be ruled out.  Subsequent work-ups, including x-rays and a CT 
scan, conducted in April 1990, showed lumbar disc bulge 
apparently at the S1 and degenerative joint disease of the 
lumbar sacral spine.  Subsequently the veteran continued to 
receive treatment for his low back disorder. 

A VA orthopedic examination was conducted in February 1998.  
At that time the veteran stated that he was severely beaten 
during his period of service, and that, as a result, was 
hospitalized for nine days with specific injuries to his 
throat, groin, head, neck, and lower lumbar area.  He added 
that he reinjured his back approximately 4 to 5 months later 
from tripping over a large rock, which resulted in him being 
hospitalized for 4 days in traction for severe lumbar spasm.  

The veteran also informed the examiner that he had another 
episode of severe low back pain in 1955 and was treated for 
one year by a chiropractor.  He was also treated in the 
1970's and 1980's for back-related complaints.  He noted that 
he continued to experience significant low-grade pain with an 
occasional acute exacerbation, which he managed by flexion 
exercise and walking.

The examination revealed no postural abnormalities and good 
low back musculature.  Negative straight leg raising tests, 
bilaterally, were noted.  The veteran's Achilles and patellar 
reflexes were reported as 1+.  Range of motion testing was 
reported as:  Flexion - 90 degrees; extension - 25 degrees; 
bilateral lateral rotation - 30 degrees; and bilateral 
rotation - 30 degrees.  Minimal discomfort was noted as 
result of range of motion testing.  X-rays showed mild 
degenerative changes with anterior vertebral body osteophytes 
and facet changes of the lower lumbar spine.  The remainder 
of the examination showed no significant pathology.  

The diagnosis was multiple episodes of low back strain 
probably accounting for the degenerative changes of the 
lumbar spine.  A moderate degree of functional impairment 
with prolonged walking or standing with flare-ups occurring 
intermittently.  The examining physician also noted that the 
veteran had good range of motion with no lower extremity 
radicular symptoms and that he had managed to live with his 
pain and symptomatology fairly well with non-narcotic 
medications.  

Several lay statements have been submitted in support of the 
veteran's claim.  A March 1993 letter from the veteran's 
brother is to the effect that that he received letters from 
the veteran while he was stationed in Japan which indicated 
that the veteran had incurred two separate back injuries.  
One, as a result of slipping on a rock, the other as a result 
of being physical beaten.  His brother also noted that he 
recalled the veteran being treated by a chiropractor in 1955.  

Another lay statement, received from the veteran's sister in 
March 1993, added that the veteran was treated by a 
chiropractor, Dr. Vampa, upon his separation from active 
duty.  She added that the veteran had named his first son 
after the chiropractor.  

A letter received from Amedeo J. Vampa, a chiropractor, in 
June 1994, is to the effect that no records were available 
for review and that his office could not offer any 
information as the physician was unaware of the either 
findings, diagnosis, or treatment.  

The veteran was afforded a formal hearing before a member of 
the Board in August 1993 and in November 1997.  The veteran 
testified in detail as to the circumstances of his two 
inservice back injuries and associated symptoms.  He stated 
that he received postservice chiropractic treatment from Dr. 
Vampa in 1955, and that conversations with the chiropractor's 
office revealed that the treatment records were unavailable.  
The veteran also mentioned that he was treated at other 
facilities following service. 

To summarize, the veteran's statements and other lay 
statements are competent evidence when describing the 
symptoms associated with his back disability and the back 
injuries which occurred in service.  Thus, assuming the back 
injuries occurred during service, this fact, in and of 
itself, is insufficient to establish service connection for a 
low back disability.  As previously set forth, in order to 
have a well-grounded claim, there must be competent medical 
evidence which establishes a link between the inservice 
disease or injury and the current disability.  See Caluza. 

The Court has held when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this regard, the February 1953 separation examination 
report contains references to hospitalizations for an injury 
to the vocal cords and a sprained ankle.  However, no 
reference was made to any problems relative to the back.  
Additionally, the examination showed no abnormality involving 
the low back.

The veteran has testified and his sister has indicated that 
he was treated for his low back for one year in 1955 by Dr. 
Vampa.  However, in a June 1994 statement, Dr. Vampa did not 
verify said treatment.  The first post service clinical 
evidence of a low back disability was in March 1990, 
approximately 37 years following his release from active 
duty.  This is many years after service.  

The February 1998 VA orthopedic examination report reflects a 
diagnosis of multiple episodes of low back strain probably 
accounting for the degenerative changes of the lumbar spine.  
This diagnosis is based on the history as reported by the 
veteran.   

The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' satisfying the Grottveit 
requirement."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between his low back disorder, currently 
diagnosed as multiple episodes of low back strain and 
degenerative changes of the lumbar spine and the veteran's 
active duty or any injuries to the low back which occurred 
during service.  Accordingly, his claim is not well grounded 
and must be denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
1991).

The Board notes that the veteran is always free to submit new 
and material evidence to reopen the claim for entitlement to 
service connection for residuals of a low back injury, such 
as medical evidence (to include an opinion) tending to show 
that he currently has such a disability which is related to 
service or an event therein.


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

